Beasley, Judge.
Defendant appeals his convictions of kidnapping, OCGA § 16-5-40; robbery, OCGA § 16-8-40; and rape, OCGA § 16-6-1.
1. Defendant contends the trial court erred in refusing to admit, for purposes of impeachment, certified copies of the victim’s guilty pleas to charges of issuing bad checks.
After the State rested, defendant proposed to recall the victim to question her pursuant to offering the copies of guilty pleas. Defendant stated they would show the victim was guilty of offenses involving moral turpitude so as to impeach her testimony and impugn her credibility. The trial court ruled the evidence improper for impeachment purposes and that the offenses did not involve moral turpitude.
Defendant did not request that the witness be called for purposes of further cross-examination. He had made no attempt to raise the issue when the witness was cross-examined. In effect, he was recalling the witness as his own for purposes of impeachment. There being no showing of entrapment, this is not permitted. OCGA § 24-9-81; Eberhart v. State, 121 Ga. App. 663, 664 (3) (175 SE2d 73) (1970). It was not an abuse of discretion to refuse permission to recall the State’s witness and introduce evidence impeaching her.
2. Defendant complains of the sufficiency of evidence to sustain his conviction. The matters he raises concerning credibility of witnesses are for the jury, under proper instructions from the trial court, and not for the appellate court. Roberts v. State, 259 Ga. 441, 442 (1) (383 SE2d 872) (1989). He did not establish his alibi or the victim’s non-credibility as a matter of law.
A rational trier of fact was authorized to find defendant guilty beyond a reasonable doubt of the crimes charged.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.